Citation Nr: 0603390	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of the 
left shoulder.

2. Entitlement to service connection for arthritis of the 
right shoulder.

3. Entitlement to service connection for arthritis of the 
knees.

4. Entitlement to service connection for arthritis of the low 
back.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946; from May 1946 to March 1948; from November 1950 to 
October 1953 and from November 1953 to October 1969.  His 
awards and decorations include the Combat Infantryman Badge 
(CIB), among others.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

In January 2006, the Board granted the motion to advance the 
case on the Board's docket. 

The issues of service connection for arthritis of the left 
shoulder, knees, and low back are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence that the veteran currently has 
right shoulder arthritis.


CONCLUSION OF LAW

Right shoulder arthritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).




VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to a claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in November 2003, prior to the initial AOJ 
decision in February 2004.  
The record reflects that the veteran was provided with copies 
of the February 2004 rating decision and the July 2004 
statement of the case.  By way of these documents, he was 
informed of the evidence needed to support the claim for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letters dated in November 2003 and July 2004, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Thus, the contents of the notices comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records 
and post service private outpatient treatment records, have 
been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that in February 1948 the 
veteran was treated for injuries sustained in a fall from a 
ladder.  His primary injury was to the left shoulder and 
lumbar spine.  The remainder of the service medical records, 
including on retirement in October 1969, contain no finding 
of arthritis of the right shoulder.  On the basis of the 
service medical records, arthritis of the right shoulder was 
not shown to have been present during service. 

After service, records and statements of a private physician, 
covering the period from 2002 to 2005, disclose that the 
veteran was treated for complaints of pain in multiple joints 
to include the right shoulder.  Although the private 
physician reported treating the veteran for right shoulder 
pain, arthritis was not identified as the cause of the pain.  

Although the veteran is competent to report shoulder 
symptoms, he is not a medical professional and he is not 
competent to state that he has arthritis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge). 

Absent competent medical evidence of arthritis of the right 
shoulder, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).
ORDER

Service connection for arthritis of the right shoulder is 
denied.


REMAND

The veteran is claiming arthritis of the left shoulder, 
knees, and low back as a result of in-service injuries.  
Service medical records show that he sustained injury to the 
left shoulder in February 1948 when he fell from a ladder.  
He reported to sick bay complaining of pain over the angle of 
the left scapula.  There was some limitation of motion of the 
left shoulder, but X-rays were negative.  Physical 
examination revealed positive findings limited to the back. 

After service, in 2002, a bone scan revealed degenerative 
changes in the left shoulder.  And a private physician 
related "arthritis" of the knees to the veteran's long-time 
military service.  The physician also related the veteran's 
low back problems to in-service injuries. 

In December 2005, the veteran testified that he served in 
combat in Korea and Vietnam and that the problems of his 
shoulder, knees, and back began during service. 

As there is evidence of current disabilities, combat service, 
and evidence of a possible association of the disabilities to 
service, further evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159, is necessary before the claims can 
be decided. 

Accordingly, the case is REMANDED for the following:

1. Schedule the veteran for a VA 
orthopedic examination to determine the 
onset and etiology of the veteran's left 
shoulder, bilateral knee, and low back 


conditions. The claims folder must be 
made available to the examiner for 
review.  The examiner is asked to comment 
on the following. 

a. Does the veteran have arthritis of 
the left shoulder, knees, or low 
back?

b. If arthritis is diagnosed, is it 
at least as likely as not that the 
arthritis is related an injury in 
service, namely, the fall in 1948, or 
is the arthritis consistent with the 
circumstances and conditions of 
combat service in Korea and Vietnam. 

In formulating an opinion, the term 
"at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2. After completing the above 
development, adjudicate the claims.  If 
any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
                                                                             
                                                                                             
(Continued on next page)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


